SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

460
KA 12-00133
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DENNIS D. HOLCOMB, ALSO KNOWN AS DENNIS DALE HOLCOMB,
ALSO KNOWN AS DENNIS HOLCOMB, DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

DENNIS D. HOLCOMB, DEFENDANT-APPELLANT PRO SE.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered September 27, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court